DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-10 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A current value setting circuit, generating a current setting
value indicating a target value of a coil current flowing in the coil, setting the current setting
value to a predetermined value when the determination signal is negated, and adjusting the
current setting value according to the counter EMF when the determination signal is asserted; a
constant current chopper circuit, generating a pulse modulation signal that pulse-width modulates
by way of having the detection value of the coil current approach close to the target value of the
current setting value including remaining claim limitations.
	As per independent claim 10: Setting the current setting value to a predetermined value
when the determination signal is negated, and adjusting the current setting value according to the
counter EMF when the determination signal is asserted; generating a pulse modulation signal
that pulse modulates the detection value of a coil current flowing in the coil approach to a target
value based on the current setting value including remaining claim limitations.


                                                  
                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,598,824 to Ito discloses a motor drive circuit.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846